Case: 22-10266     Document: 00516449337         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 22-10266                          August 26, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Santos Perez-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-282-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Jose Santos Perez-Gonzalez appeals his conviction and sentence for
   illegal reentry into the United States after deportation pursuant to 8 U.S.C.
   § 1326(a) and (b)(1).      Perez-Gonzalez contends that the recidivism
   enhancement in § 1326(b) is unconstitutional because it permits a sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10266       Document: 00516449337         Page: 2   Date Filed: 08/26/2022




                                    No. 22-10266


   above the otherwise-applicable statutory maximum established by § 1326(a),
   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt. He thus argues that the imposition of a three-
   year term of supervised release violates due process, and he maintains that
   he should be sentenced to no more than one year of supervised release. While
   Perez-Gonzalez acknowledges this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), he nevertheless seeks to preserve
   the issue for further review. The Government has moved without opposition
   for summary affirmance or, alternatively, for an extension of time to file its
   brief.
            This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Accordingly, Perez-Gonzalez is
   correct that his argument is foreclosed, and summary disposition is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
            The motion for summary affirmance is GRANTED, and the
   judgment of the district court is AFFIRMED.               The Government’s
   alternative motion for an extension of time is DENIED.




                                         2